Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1, 3, 8-12, 14 and 17-23 are Allowed over the prior arts of record.
Regarding independent claim 1, the claim now comprises the limitations of previous claims 2 and 13 (now canceled) with further added limitations. The Examiner agrees with applicants’ remarks filed 7/14/2022, especially in paragraph 1 of page 12, regarding the previously cited references not teaching all the limitations of the claims. Upon further search and/or consideration, the prior arts of record fails to teach these limitations in the context of the independent claim. As noted by the Applicant in the remarks and also agreed upon by the Examiner, Liu teaches in Figs. 2A/2B and paragraphs [0008], [0049] and [0104] that a luminance variation is compared to determine whether a region faces the camera (paragraph [0008], comparing luminance variation with time of each region with a predetermined size of all images) but Liu does not teach a comparison between shapes to determine whether a region faces the camera corresponding to “the reception controller determines, based on a difference between a second shape of a second two-dimensional code captured by the image sensor and a first shape of the first two- dimensional code displayed on the display panel, whether a region of the display panel in which the first two-dimensional code is displayed faces the image sensor” within the claim. Further details on reasons are outlined below.

Prior art made of record fails to teach the limitations highlighted within the independent claim mentioned below: 
Regarding Claim 1:
An optical communication system, comprising: 
a transmitter including a display panel, which has a curved surface and is capable of emitting light, and a transmission controller, which causes the display panel to emit light representing an information signal; and 
a receiver including an image sensor, which receives the light emitted from the display panel, and a reception controller, which extracts the information signal from the light received by the image sensor, 
wherein the transmitter is provided on a first moving body and the receiver is provided on a second moving body, 
the transmission controller causes the display panel to display a first two-dimensional code representing the information signal in a two-dimensional array, the two-dimensional array including pixels which emit light and pixels which do not emit light, and 
the reception controller determines, based on a difference between a second shape of a second two-dimensional code captured by the image sensor and a first shape of the first two- dimensional code displayed on the display panel, whether a region of the display panel in which the first two-dimensional code is displayed faces the image sensor.  
  
Regarding Claim 1:  Prior arts Jang (US 2017/0124368) in view of Liu (US 2016/0164606) teaches the following limitations of claim 1: Jang (US 2017/0124368) teaches a transmitter including a display panel, which has a curved surface emitting light, and a transmission controller, which causes the display panel to emit light representing an information signal; and a receiver including an image sensor, a reception controller, which extracts the information signal from the light received by the image sensor, the transmission controller causes the display panel to display a first two-dimensional code representing the information signal in a two-dimensional array, the two-dimensional array including pixels which emit light and pixels which do not emit light and Liu (US 2016/0164606) teaches determining, based on a difference between a luminance variation of transmitted and received images if the region of the display panel faces the image sensor (the detailed rejection is stated within pages 2, 3 and 5 of the Non-Final Office Action dated 5/12/2022 for claims 1, 2 and 13 (2 and 13 are currently canceled)). Especially Liu (US 2016/0164606) teaches in Figs. 2A/2B and paragraphs [0008], [0049] and [0104] that a luminance variation is compared to determine whether a region faces the camera (paragraph [0008], comparing luminance variation with time of each region with a predetermined size of all images) and comparing luminance variation is not equivalent to comparing shapes. Thus, Liu does not teach “the reception controller determines, based on a difference between a second shape of a second two-dimensional code captured by the image sensor and a first shape of the first two- dimensional code displayed on the display panel, whether a region of the display panel in which the first two-dimensional code is displayed faces the image sensor”.

Further, prior art reference Yamasaki (US 2016/0191157) teaches a transmitter including a curved display panel (Fig. 1, display panel 11; paragraph [0040], Note that panel 11 may include three or more flat plates or a curved plate-like portion, and the flat faces may have a triangle or pentagonal shape or a shape different from those) and a transmission controller, which causes the display panel to emit light representing an information signal (paragraph [0034], Light emitted by lighting device 10 is illumination light (hereinafter, also referred to as “communication light”) which includes a visible light communication signal indicating identification information for uniquely identifying lighting device 10); and a receiver including an image sensor (Fig. 1, receiver 20), which receives the light emitted from the display panel, and a reception controller, which extracts the information signal from the light received by the image sensor (paragraph [0053], Terminal 20 receives communication light transmitted by lighting device 10, and obtains a signal from the received communication light and information from the obtained signal) wherein the reception controller determines, based on a difference between a second shape captured by the image sensor and a first shape displayed on the display panel, an orientation of a region of the display panel (paragraph [0113], calculator 203 further compares the shape of lighting device 10 with the shape of lighting device 10 in an image, to calculate the position and the orientation of terminal 20, and presenter 204 presents information indicating the orientation calculated by calculator 203, in addition to information indicating the position of terminal 20) but fails to teach “wherein the transmitter is provided on a first moving body and the receiver is provided on a second moving body” and especially fails to teaches “the transmission controller causes the display panel to display a first two-dimensional code representing the information signal in a two-dimensional array, the two-dimensional array including pixels which emit light and pixels which do not emit light…the reception controller determines, based on a difference between a second shape of a second two-dimensional code captured by the image sensor and a first shape of the first two- dimensional code displayed on the display panel, whether a region of the display panel in which the first two-dimensional code is displayed faces the image sensor”.

Thus, none of the references, alone or in combination, teach all the limitations “wherein the transmitter is provided on a first moving body and the receiver is provided on a second moving body… the reception controller determines, based on a difference between a second shape of a second two-dimensional code captured by the image sensor and a first shape of the first two- dimensional code displayed on the display panel, whether a region of the display panel in which the first two-dimensional code is displayed faces the image sensor”. 

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637